Haney, J.
This action is to annul a marriage. Defendant answered, and obtained an order requiring plaintiff to pay temporary alimony, with which he failed to comply, and his complaint and action were dismissed. From the judgment of dismissal he appeals.
The order requiring temporary alimony directed service to be made upon plaintiff’s attorneys; the judgment of dismissal recites that service was so made; and, as we understand the record, neither of the orders or rules to show cause which resulted in such judgment was personally served upon defendant. Following Larson v. Larson (S. D.), 67 N. W. 842, wherein it was held that ‘‘an order or judgment requiring the payment of temporary alimony or counsel fees must, by the law of this state, be served upon the party against whom the same is awarded, before he can be brought into contempt for a refusal to compiy therewith,’’ this judgment must be reversed, and the case remanded for further proceedings according to law.